DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-12 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Wang (PG Pub 20160315246).
Considering claim 1, Wang (Figures 2 + 9 + 12) teaches an ultrasonic sensor, comprising: a piezoelectric material layer (102 + paragraph 0043) having a first surface (top surface) and a second surface (bottom surface), the first surface and the second surface being two opposite sides facing away from each other; a plurality of thin film transistors (TFTs) (1012 + paragraph 0037) on the first surface of the piezoelectric material layer and an electrode layer (102 + 1021 + paragraphs 0028 + 0033) on the second surface of the piezoelectric material layer (104 + paragraph 0037) wherein the piezoelectric material layer is configured as a substrate to support the plurality of TFTs and the piezoelectric material layer is configured to transmit ultrasonic signals and receive ultrasonic signals (102 + 1021 + paragraphs 0028 + 0033).
Considering claim 2, Wang (Figures 2 + 9 + 12) teaches wherein the plurality of TFTs is arranged in an array (1012 + paragraph 0026).
Considering claim 3, Wang (Figures 2 + 9 + 12) teaches wherein the piezoelectric material layer is made of polyvinylidene fluoride or piezoelectric ceramic transducer (paragraph 0028).
Considering claim 4, Wang (Figures 2 + 9 + 12) teaches wherein the piezoelectric material layer is configured to emit ultrasonic waves under a voltage difference formed between the electrode layer and a conductive element of TFT (paragraphs 0030-0031).
Considering claims 9 and 17, Wang (Figures 2 + 9 + 12) teaches wherein the ultrasonic sensor is flexible (paragraph 0030).
Considering claim 10, Wang (Figures 2 + 9 + 12) teaches an electronic device, comprising: an ultrasonic sensor (100 + paragraph 0024), the ultrasonic sensor comprising: a piezoelectric material layer (102 + paragraph 0043) having a first surface (top surface) and a second surface (bottom surface), the first surface and the second surface being on two opposite sides facing away from each other; a plurality of thin film transistors (TFTs) (1021 + paragraphs 0028 + 0033) on the first surface of the piezoelectric material layer (102 + paragraphs 0028 + 0033); an electrode layer on the second surface of the piezoelectric material layer (102 + 1021 + paragraphs 0028 + 0033) wherein the piezoelectric material layer is configured as a substrate to support the plurality of TFTs and the piezoelectric material layer is configured to transmit ultrasonic signals and receive ultrasonic signals (102 + 1021 + paragraphs 0028 + 0033).
Considering claim 11, Wang (Figures 2 + 9 + 12) teaches wherein the plurality of TFTs is arranged in an array (1012 + paragraph 0031); the piezoelectric material layer is made of polyvinylidene fluoride or piezoelectric ceramic transducer (1043 + paragraph 0030).
Considering claim 12, Wang (Figures 2 + 9 + 12) teaches wherein the piezoelectric material layer is configured to emit ultrasonic waves under a voltage difference formed between the electrode layer and a conductive of TFT (paragraphs 0030-0031).
Considering claim 18, Wang (Figures 2 + 9 + 12) teaches a method for making an ultrasonic sensor, comprising: providing a mother piezoelectric material layer (102 + paragraph 0043) having a first surface and a second surface, the first surface (top surface) and the second surface (bottom surface) being on two opposite sides facing away from each other; forming a plurality of TFT arrays (1012 + paragraph 0037) on the first surface of the mother piezoelectric material layer (102 + paragraph 0037); forming a patterned conductive layer (102 + 1021 + paragraphs 0028 + 0033) on the second surface of the mother piezoelectric material layer (102 + paragraph 0043), the patterned conductive layer comprising a plurality of electrode layers, each of the plurality of electrode layers corresponding to one of the plurality of TFT arrays, the mother piezoelectric material layer, the patterned conductive layer and the plurality of TFT arrays cooperatively forming a stack (paragraph 0031) and cutting the stack to form a plurality of ultrasonic sensors independent from each other (C1 + paragraphs 0041 + 0044), each of the plurality of ultrasonic sensors comprising a piezoelectric material layer, one of the plurality of TFT arrays and one of electrode layers (paragraph 0044).
Considering claim 19, Wang (Figures 2 + 9 + 12) teaches wherein the mother piezoelectric material layer 9102 + paragraph 0043) defines a plurality of cutting lines (C1 + paragraphs 0041 + 0044 + 0050); each cutting line is located between every two adjacent TFT arrays and is located between every two adjacent electrode layers, the stack is cut along the plurality of cutting lines (C1 + paragraphs 0041).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-8 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (PG Pub 20160315246) and in view of Benwadih (PG Pub 20140191221).
Considering claims 5 and 13, Wang teaches the ultrasonic sensor as described above.

Benwadih (Figure 1) teaches wherein each of the plurality of TFTs comprises a gate electrode (7 + paragraphs 0048-0049) formed on the piezoelectric material layer (9 + paragraphs 0048-0049), an insulating layer (8 + paragraphs 0048-0049) formed on the piezoelectric material layer and covering the gate electrode, a semiconductor layer (5 + paragraph 0049) formed on the insulating layer and a source electrode (3 + paragraph 0049) and a drain electrode (4 + paragraph 0049) coupled to the semiconductor layer, the voltage difference is formed between the electrode layer and the gate electrode.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include each of the plurality of TFTs comprises a gate electrode formed on the piezoelectric material layer, an insulating layer formed on the piezoelectric material layer and covering the gate electrode, a semiconductor layer formed on the insulating layer and a source electrode and a drain electrode coupled to the semiconductor layer, the voltage difference is formed between the electrode layer and the gate electrode into Wang’s device for the benefit of providing a piezoelectric material of simple and inexpensive design and providing a high measurement sensitivity.
Considering claims 6 and 14, Benwadith (Figure 1) teaches wherein the semiconductor (5 + paragraph 0048) layer covers a surface of the source electrode (3 + paragraph 0048) adjacent to the insulating layer and a surface of the drain electrode (4 + paragraph 0049) adjacent to the insulating layer (8 + paragraphs 0048-0049).
Considering claims 7 and 15, Benwadith (Figure 1) teaches wherein the semiconductor layer (5 + paragraph 0048) covers a surface of the source electrode (3 + paragraph 0048) away from the insulating layer and a surface of the drain electrode (4 + paragraph 0049) away from the insulating layer (8 + paragraphs 0048-0049).
Considering claims 8 and 16, Benwadith teaches wherein the semiconductor layer is made of pentacene (paragraph 0018).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/BRYAN P GORDON/Primary Examiner, Art Unit 2837